Title: From Thomas Jefferson to John Steele, 22 January 1824
From: Jefferson, Thomas
To: Steele, John


                        Dear Sir
                        
                            Monto
                            Jan. 22. 24
                    I recieved three days ago your favor of the 9th and have to thank you for the advance of the 62D.85 for my articles from Marseilles and more especially for the immediate forwarding  them for me to Richmond which is my seaport & from whence we have river navigation. I write by this mail to Colo Bernard Peyton my correspdt there to remit you without delay the sum of 62.85 which you will assdly recieve nearly as soon as this letter. with my thanks for this kind attention be pleased to accept the assurance of my great respect and esteem.